


109 HR 6212 IH: Ethanol Stimulus Act of

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6212
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Higgins (for
			 himself, Mr. Hinchey,
			 Mrs. Napolitano,
			 Ms. Corrine Brown of Florida, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax incentive to produce ethanol in high-consumption, low-production States,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ethanol Stimulus Act of
			 2006.
		2.Ethanol
			 production tax incentives in high-consumption, low-production States
			(a)In
			 generalSection 40(b)(4) of the Internal Revenue Code of 1986
			 (relating to small ethanol producer credit) is amended by adding at the end the
			 following new subparagraph:
				
					(E)Credit for
				ethanol production in two-two states
						(i)In
				generalIn the case of qualified ethanol production by any
				eligible small ethanol producer in all eligible ethanol production facilities
				of such producer—
							(I)subparagraph (A)
				shall be applied by substituting 20 cents for 10
				cents, and
							(II)subparagraph (C)
				shall be applied by substituting 50,000,000 gallons for
				15,000,000 gallons.
							(ii)5-year per
				facility limitation on credit amountWith respect to each
				eligible ethanol production facility, the credit determined under this section
				by reason of this subparagraph shall apply to production from such facility for
				the period—
							(I)beginning with the
				taxable year during which production from such facility begins, and
							(II)ending on the
				last day of the fourth taxable year following the taxable year described in
				subclause (I).
							(iii)Eligible
				ethanol production facilityFor purposes of this subparagraph,
				the term eligible ethanol production facility means any ethanol
				production facility the original use of which commences with the taxpayer
				and—
							(I)which is acquired
				by purchase (as defined in section 179(d)(2)) by the taxpayer after August 8,
				2005, and before August 9, 2010, but only if no written binding contract for
				the acquisition was in effect before August 9, 2005,
							(II)which is acquired
				by the taxpayer pursuant to a written binding contract which was entered into
				after August 8, 2005, and before August 9, 2010, or
							(III)in the case of a
				taxpayer constructing property for the taxpayer's own use, the construction of
				which begins after August 8, 2005, and before August 9, 2010,
							in a State
				which is a two-two State on the date of such purchase under subclause (I), of
				such written binding contract under subclause (II), or the beginning of such
				construction under subclause (III).(iv)Two-two
				stateFor purposes of this subparagraph, the term two-two
				State means for any period any State (as determined by the Energy
				Information Administration) within which—
							(I)is consumed more
				than 2 percent of the aggregate amount of gasoline consumed in all States
				during such period, and
							(II)is produced less
				than 2 percent of the aggregate amount of ethanol produced in all States during
				such
				period.
							.
			(b)Eligible small
			 ethanol producerSection 40(g)(1) of the Internal Revenue Code of
			 1986 (defining eligible small ethanol producer) is amended by inserting
			 (150,000,000 gallons in the case of such productive capacity in all
			 two-two States (as defined in subsection (b)(4)(E)(iv)) after
			 60,000,000 gallons.
			(c)Conforming
			 amendmentSection 40(g)(2) of the Internal Revenue Code of 1986
			 is amended by striking For purposes of the 15,000,000 gallon limitation
			 under subsection (b)(4)(C) and the 60,000,000 gallon limitation under paragraph
			 (1) and inserting For purposes of each gallon limitation under
			 subsection (b)(4) and paragraph (1).
			(d)Effective
			 dateThe amendments made by this section shall apply to ethanol
			 produced in taxable years ending after the date of the enactment of this
			 Act.
			
